Citation Nr: 0010753	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  92-54 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated lumbar 
disc with sciatica secondary to service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for residuals of 
arthrotomy of the left knee with traumatic arthritis, 
currently rated as 20 percent disabling.

3.  Entitlement to a temporary total rating based on 
hospitalization from June 21 to August 2, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and C.F.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1959 until April 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1990, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated 
September 30, 1993, the Board denied the veteran's appeal on 
all three issues.  The veteran subsequently appealed to the 
United States Court of Veterans Appeals, (after March 1, 
1999, the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC).  By Order dated May 18, 1995, CAVC 
vacated the Board's September 30, 1993 decision and remanded 
the case to the Board for further action.

The Board subsequently remanded the case to the RO in October 
1995 for further development in order to fully comply with 
the directions from the Court.  The case was again remanded 
in September 1997 for further development.  Having complied 
with the instructions on Remand, the RO has returned the case 
to the Board for appellate review.

A personal hearing on appeal was held on Washington, D.C., in 
July 1992, before Samuel W. Warner, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1996) (amending 38 U.S.C.A. § 7107 (West 
1991)).  The veteran and a lay witness provided testimony.  
The veteran was notified in August 1997 that the Board Member 
who conducted his hearing was no longer at the Board and the 
veteran had a right to another Board hearing.  The veteran 
responded in writing that he did not want an additional 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In December 1980, the RO denied service connection for a 
back condition secondary to the residuals of arthrotomy of 
the left knee and that decision is considered to be final.

3.  In an April 1984 rating decision, the RO denied a claim 
for service connection for herniated disc.  A timely appeal 
was not filed and that decision is considered to be final.  

4.  Evidence added to the record since the RO's April 1984 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  There is competent medical evidence that shows a nexus 
between the veteran's back condition and service-connected 
left knee disability.

6.  Lumbar disc disease was not caused by, or the result of, 
or aggravated by, service-connected residuals of arthrotomy 
of the left knee with traumatic arthritis.

7.  Residuals of arthrotomy of the left knee with traumatic 
arthritis are equivalent in severity to no more than moderate 
impairment due to recurrent subluxation or lateral 
instability of the knee.

8.  VA hospitalization from June to August 1990 did not 
involve hospital treatment for service-connected disability 
for a period in excess of 21 days. 


CONCLUSIONS OF LAW

1.  The December 1980 RO decision denying entitlement to 
service connection for a back condition secondary to the 
residuals of arthrotomy of the left knee is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The RO's decision in April 1984 denying entitlement to 
herniated disc (back condition) is final.  38 U.S.C.A. § 7105 
(West 1991).

3.  Evidence received since the April 1984 RO decision is new 
and material, and the veteran's claim for service connection 
for herniated lumbar disc with sciatica is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran has stated a well-grounded claim for service 
connection for Lumbar disc disease.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  Lumbar disc disease is not proximately due to or the 
result of a service-connected disability and was not 
aggravated by service connected disability  38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

6.  The criteria for a rating in excess of 20 percent for 
residuals of an arthrotomy of the left knee with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.44, 4.45, 4.59, 4.71, 
Diagnostic Codes 5010-5257 (1999).

7.  The requirements for a temporary total rating based on 
hospitalization from June to August 1990 are not met.  38 
C.F.R. § 4.29 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in June 1990 stating 
that he had fallen many times because his left knee had given 
out.  He claimed that in May 1990 his knee gave out while he 
was carrying or lifting a bag of cement.  This caused him to 
fall and twist his back, thereby injuring his back and 
sciatic nerve.  He described shooting pains from his waist to 
his foot.  He sought increased rating for his knee and 
service connection for his back and sciatic nerve damage.  In 
July 1990, the veteran sought Paragraph 29 benefits for the 
period of hospitalization from June to August 1990.  

The veteran asserts he has a back disability because of his 
service-connected left knee disability.  He maintains that he 
was putting a bag of cement onto a truck in May 1990 when his 
left leg gave way and he suffered a broken back.  He points 
out that he has witnesses who saw his left leg give way, 
resulting in the back injury.  He states that he used to be a 
barber, trucker, construction worker and tilesetter and now 
cannot perform in any of those occupations.  He reports that 
he wears two braces because of the service-connected left 
knee disability.  He states that he is unable to walk 
secondary to his left knee giving way, and, when lifting, the 
pain radiates to the right groin and down the right thigh to 
the knee.  He describes intermittent left medial knee pain 
and swelling.  He asserts that instability of the left knee 
and swelling with tenderness in the medial aspect of the 
patellar tendon are demonstrated. 

The veteran contends that the period of hospitalization from 
June to August 1990 for his back injury was for a service-
connected condition because the back injury was caused by the 
service-connected left knee injury.  He states that he also 
underwent physical therapy for the left knee problem during 
hospitalization from June to August 1990.  He feels that this 
would entitle him to the benefits he is seeking for a 
temporary total evaluation.

Regarding the Board's March 1993 medical opinion, the veteran 
argues that the absence of clinical documentation of his gait 
abnormality which caused his back disability is not his 
fault, but that of VA.  He points out that a gait aberration 
back to and earlier than 1980 is clinically indicated.

Factual Background

Service medical records indicate that the veteran twisted his 
left knee while in basic training and suffered an acute 
injury thereof.  He subsequently had progressive swelling, 
tenderness and locking of the knee.  The clinical impression 
was a tear of the medial meniscus of the left knee and the 
veteran was admitted for surgery.  He underwent arthrotomy 
and excision of the semilunar cartilage of the left knee 
joint and a meniscectomy of the left medial meniscus in May 
1960.  

On a report of medical evaluation about six months following 
separation from service in October 1961, there were two 
surgical scars from the arthrotomy of the left knee with one 
over the medial aspect and the other over the posterolateral 
aspect.  There was a 1/2-inch increase in suprapatellar and 
infrapatellar circumferences over that of the right knee.  
There was no appreciable limitation of motion, but there was 
some anterior knee pain when pushing against the moderate 
resistance offered by the examiner.  The veteran stated that 
his left knee had a tendency to swell and was frequently 
painful.  It reportedly interfered with his occupation as a 
barber.  Symptomatic residuals of the May 1960 meniscectomy 
of the left knee were diagnosed. 

The veteran was afforded a VA medical examination in November 
1968.  X-ray examination of the left knee showed no intrinsic 
bone or joint pathology and no abnormal soft tissue 
calcification.  Clinical findings show that the veteran 
displayed good muscles and normal gait with no limp.  The 
postoperative scars were healed and not tender.  Motion of 
the left knee was complete with pain anteriorly on flexion.  
Otherwise, the knee was objectively normal.  Residuals of 
arthrotomy of the left knee were diagnosed.

In a rating decision in January 1969, the RO granted service 
connection for residuals arthrotomy of the left knee and 
assigned a 10 percent disability evaluation effective from 
September 1968. 

J. G. Hull, D.O., reported in February 1980 that the veteran 
had had chronic discomfort of the left knee for many years 
with recent painful episodes and paresthesias.  There was 
some moderate discomfort with flexion, extension and side 
bending of the left knee.  He had some small areas of 
paresthesia on the lower left leg in the area below the left 
knee about 2 1/2 inches laterally.  Gait was somewhat 
abnormal and the veteran favored the left knee when getting 
up and down and first starting to walk.

On a VA examination in March 1980, range of motion of the 
left knee was from full extension to 130 degrees of flexion.  
It was stable with a one-plus physiologic lateral laxity at 
30 degrees of flexion.  Radiographic examination of the left 
knee revealed that he had increased reactive bone in the 
tibial plateau indicating early arthritis; otherwise no 
abnormalities were shown.  The impressions were status post 
medial meniscectomy and traumatic arthritis of the left knee.  
The veteran complained of occasional giving way of his 
nonservice-connected right knee.

The RO increased the disability rating to 20 percent 
disabling for residuals of arthrotomy of the left knee with 
early traumatic arthritic changes in a rating decision in 
April 1980.  

In November 1980, the veteran sought service connection for a 
right leg condition and a back condition.  The RO denied 
service connection in December 1980 noting that at the March 
1980 VA examination no pathology of the back was described 
and the examination of the right knee was essentially normal.  
The RO also determined that it would be speculative to 
consider disabilities of the right knee and back, if present, 
as secondary to the service connected residuals of the 
arthrotomy of the left knee.   

The report of a February 1984 VA examination indicated 
favoring of the left leg and pain and osteoarthritis of both 
legs.  J. G. Hull, D.O., reported in March 1984 that the 
veteran first was seen in January 1980 for complaints of pain 
in the left leg and left knee.  He was treated in January, 
May and June 1980.  In November 1980, the veteran  came in 
with acute lumbar pain, spasm and neurological changes 
suggesting early herniated disc. He was sent to an orthopedic 
surgeon, Dr. Nevaiser, who in February 1981, reportedly felt 
that the veteran did have a herniated lumbar disc and was 
placed in a back support and was to continue on his 
medication.  The veteran was also wearing a knee support 
because of a chronic knee problem on the left.  He stated 
that he would be walking along without support and his knee 
would just give out and he would fall to the ground.  
Numbness of both legs was reported.  The date of the last 
visit was on February 4, 1981.

A rating decision in April 1984 confirmed and continued the 
20 percent disability evaluation for the left knee.  The RO 
also denied a claim for service connection for a chip in the 
spine due to spinal anesthesia given during the arthrotomy of 
the left knee with a left medial meniscectomy and for 
herniated disc.  After review of the records, the report of 
the February 1984 VA examination and the private medical 
evidence, the RO determined that this condition was not shown 
by the evidence of record.  After the knee surgery in 
service, there were no complaints of a back disability.  The 
spine was normal at the October 1961 separation examination.  
The VA examination report showed full range of motion of the 
back with no evidence of tenderness to palpation.  The X-ray 
of the spine revealed no abnormalities.  The clinical 
findings of the left knee were of a large amount of 
patellofemoral crepitus and some laxity to valgus strain.  

The veteran disagreed with the denial but did not timely file 
a substantive appeal.  He was notified that if he wished to 
reopen his claim, new and material evidence would have to be 
submitted.  

The veteran's June 1990 claim sought service connection for a 
back condition due to his left leg giving way, causing him to 
fall and twist his back.   The evidence of record shows that 
the veteran sought treatment on May 10, 1990, at the 
emergency room at John F. Kennedy (JFK) Medical Center.  He 
was transported there by ambulance.  The medical report 
indicates that the veteran stated that he had lifted a bag of 
concrete the preceding day and had complaints of severe low 
back pain with radiation to right leg.  Neurological 
examination findings noted that there was good big toe 
strength.  Clinical examination findings noted that the 45 
degree straight leg raise on the right and 90 degrees on the 
left were nontender.  The veteran was given a shot of Demerol 
and was prescribed bedrest for three days with knees 
elevated, heat for his back, and pain medication.  His 
condition was noted as good at the time of discharge.     

Outpatient treatment reports indicate that when the veteran 
was seen on May 15, 1990, he reported that when he picked up 
a bag of cement 4 days earlier, his left leg gave out and he 
fell down.  When his left leg gave way it reportedly caused 
him to twist his back and fall.  He had complaints of back 
pain in the right sacral area into the right knee and groin.  
The veteran mentioned that he had been seen at JFK and given 
pain medication.  It was also noted that a similar event took 
place three to four months earlier.  The assessment was 
possible recurrent HNP to lumbosacral spine.  

An X-ray report of the lumbosacral spine made on May 15, 1990 
stated that multiple views of the lumbosacral spine show mild 
degenerative changes with preservation of the intervertebral 
disc spaces.

The veteran was seen on May 22, 1990, for follow-up and 
symptoms were reported as improved.  The assessment was low 
back pain with etiology questioned and R/O HNP.  He was to 
begin physical therapy.  When seen on June 5, 1990, the 
pertinent assessment was "low back injury secondary to 
strain" and "R/O Herniated disc (which I doubt)".  

When seen on June 20, 1990, at Riviera Beach Clinic, the 
veteran had complaints of back pain since May 9, 1990, and 
complained of failure of outpatient management.  It was noted 
that he was limping on the right.  The report indicates that 
he was to be admitted the following morning to the VA Medical 
Center in Miami, Florida.

The veteran was hospitalized by VA from June 21 to August 2, 
1990, for a neurosurgical workup for acute back pain.  The 
hospital report indicated that the veteran reported lifting a 
bag of cement and hurting his back in May 1990 with 
development of acute sharp low back pain intermittently and 
inability to ambulate secondary to his left knee giving out.  
He reportedly had had back pain off and on since that time.  
History of the left knee injury, surgery and intermittent 
left knee swelling and medial pain was noted.  The veteran 
reported that his left knee gave way while he was carrying 
the bag of cement which caused his body to twist and injured 
the lumbar spine.  He reported an inability to ambulate 
secondary to the left knee giving out and when lifting the 
pain would radiate from the back into the right groin and 
right leg.  This had made ambulation difficult and the pain 
had become unbearable. 

According to hospital records, treatment included physical 
and occupational therapy for back pain.  The impression of CT 
scan on June 22, 1990, was of mild congenital spinal stenosis 
noted throughout the lumbar spine.  There was evidence of 
lateral disc herniation or eccentric disc bulges to the right 
at L3-4 and at L5-S1 with possible compression of the right 
L3 nerve and L5 nerve roots.  The impression of CT scan made 
on June 25, 1990, was of right sided lateral disc herniation 
at L3-4.  The impression of X-rays on June 25, 1990, was of 
degenerative changes at L3-4 and L5-S1 with the AP diameter 
of the spinal canal at the lower limits of normal.

The treatment record for June 25, 1990, noted that the 
veteran was ambulating well.  He complained of pain with 
radiation down right leg and groin.  Tests were to be 
ordered.  He was then transferred to Rehabilitation Medicine 
Service (RMS).  On June 26, 1990, the impression was Right L3 
lateral herniated nucleus pulposus and the plan was for 
rehabilitation and physical therapy.  

According to the record on June 28, 1990, the veteran stated 
he felt fine, went to physical therapy for the first time and 
did not have so much back pain from therapy.  The veteran was 
observed to be ambulating with no problem.  In July he was 
noted to be ambulating with a cane and complained of weakness 
of lower extremities.

Treatment records received show that the veteran was issued a 
knee brace on June 28, 1990, while hospitalized.  The 
examination findings were negative for "MLL, LLL laxity", 
pivot shift.  The anterior cruciate ligament had 1+ Lachmans.

The discharge summary indicated that clinical findings of the 
back noted decreased sensation of the L4 distribution and 
point tenderness over the right sciatic notch in L4-5 and L5-
S1 spaces.  Computerized tomography of the lumbar spine in 
June 1990 revealed mild congenital spinal stenosis throughout 
the lumbar spine and evidence of lateral disc herniation or 
eccentric disc bulges to the right at L3-4 and at L5-S1 with 
possible compression of the right L3 nerve root and L5 nerve 
roots.  Clinical findings of the left lower extremity noted 
decreased sensation of the pretibial area to pinprick, the 
left knee was stable, no effusion and positive tenderness 
over the medial aspect of the patellar tendon.  At the time 
of discharge, his gait was reported as essentially normal.  
He was advised to avoid heavy lifting, twisting, and bending 
until further notice and was given appropriate discharge 
medications for pain.  The diagnoses were chronic lower back 
pain, herniated L5-S1 nucleus pulposus and left lower 
extremity weakness.  

A VA physician, Norman M. Phillips, M.D., reported in August 
1990 that the veteran had been hospitalized by VA because of 
acute lumbar herniated disc with severe back pain and right 
leg atrophy after his left leg reportedly gave out.  He had 
received extensive and intensive rehabilitation instead of 
back surgery.  He had shown some functional improvement, but 
still suffered from extensive severe pain in the back, 
weakness of his right leg requiring a brace and intermittent 
left knee pain and swelling.  Dr. Phillips further noted that 
rehabilitation would continue at home but that the veteran 
would be unable to work for approximately four to six months.  

According to an outpatient treatment record entry in 
September 1990, the veteran was undergoing physical therapy, 
had no new complaints, and was satisfied with his progress.  
The impression was chronic low back pain.

In October 1990, Dr. Phillips reported that the veteran had 
been under his care since June 1990 for multilevel bulging 
discs, L2-S1.  The veteran had chronic back pain which made 
all work impossible.  He was unable to bend, stoop, or lift 
heavy objects.

Lay statements dated in November 1990 were received from two 
acquaintances who reported having seen the veteran lift a 
heavy bag of cement in May 1990, saw his left leg collapse, 
and saw him twist his back.

A rating decision in November 1990 confirmed and continued 
the 20 percent disability evaluation for the left knee and 
denied service connection based on new and material evidence 
for herniated lumbar disc with sciatica (back condition).  
The veteran disagreed with this decision and initiated an 
appeal.  With his notice of disagreement, the veteran 
submitted duplicate copies of Dr. Phillips' statements, the 
lay statements and the hospital discharge summary.  The 
veteran also submitted a copy of a December 1990 letter from 
Dr. Phillips clarifying his earlier statement in support of 
the veteran's claim stating that the veteran had been 
hospitalized "as the result of his Service Injured left knee 
giving out."  "He subsequently injured his back and 
strained his left knee."  Dr. Phillips noted that the 
veteran was unable to resume his previous work.  The veteran 
was under his care for both his left knee and lower back.  
Dr. Phillips wrote:  "Please consider him for full 
compensation for the time he was an inpatient and now an 
upgrade for the continued convalescent leave he is still 
on."

In December 1990, the veteran had complaints of his left knee 
disability and was referred for an evaluation.  The report of 
an X-ray of the left knee on December 20, 1990, demonstrates 
evidence of degenerative change of mild degree.  When seen in 
January 1991 for his left knee, the treatment record 
indicates that the left knee was crepitant but stable with 
slight increase in joint fluid.  The X-ray was noted as 
negative.  The assessment was internal derangement of the 
left knee. 

The treatment record in March 1991 notes that the veteran had 
chronic lower back pain syndrome and had been followed by RMS 
as 
an outpatient.  It was noted that improvement has been seen 
and noted by the veteran.  The impression was chronic pain 
syndrome L3-4 radiculopathy.  

The veteran was evaluated in March 1991 in Neurosurgery.  The 
May 1990 injury and treatment were reported.  It was noted 
that a lumbar CT showed mild lumbar stenosis with lateral 
disc herniation at L3-4.  The veteran was transferred to 
Rehabilitation service and made moderate improvement.  The 
July 1990 EMG was reported as essentially normal.  The 
impression was that the examination showed improvement and 
the recommendation was "No Surgery."

A lay statement was received in March 1991 from M.M. stating 
that she was standing behind the veteran in May 1990 when he 
was putting a bag of cement in the truck and his left leg 
gave out.

A VA outpatient clinical report in April 1991 indicated that 
the veteran lacked 10 degrees of full left knee extension and 
5 degrees of full left knee flexion.  The left knee was 
stable.  The left knee was also crepitant with slight 
increase in joint fluid.  X-ray examination revealed 
narrowing of the medial joint compartment.  Mild degenerative 
joint disease of the left knee was assessed.

The veteran's VA treating physician, Dr. Phillips, wrote in 
April 1991 that the veteran had been under his care for 
chronic lower back pain and herniated disc at L3-L4 level.  
It was noted that the veteran was permanently unable to lift 
or bend secondary to his disc condition, back pain and muscle 
spasms. 

The veteran was afforded a personal hearing at the RO in May 
1991 as evidenced by a copy of the transcript contained in 
the record.  The veteran testified that he received therapy 
for his leg while he was hospitalized.  The veteran wore a 
left knee brace which was issued while he was hospitalized.  
The veteran testified as to the symptoms and manifestations 
of his left knee and back disabilities.  He experienced pain 
on the left side into the left knee joint and into the groin.  
He described having numbness of the front part of the left 
leg, right under the knee all the way down to just above the 
ankle.  The veteran remarked that he took pain pills for the 
knee.  The veteran testified that his left knee gave out 
approximately 2 or 3 times a week but did not give out when 
he wore his brace.  He sometimes used a cane with his brace.  
Doctors reportedly had told him that he should get a plastic 
knee.  The left knee would slip forward when he was walking.  
While he was hospitalized, treatment for this included "The 
cane, the brace and the therapy."  

The veteran further testified that prior to the incident in 
May 1990 he had been getting some pains in his back and the 
doctor told him that was because of his leg. He was throwing 
his whole back out because of the way he walked and favored 
the left leg.  This was explained as an abnormal gait 
favoring the left knee when he got up and down and when he 
first started to walk.  The veteran testified that on the day 
of the May 1990 injury he had already put three bags of 
cement on a truck and had picked up another bag when he went 
to turn, put his leg forward, it went out from under him, he 
twisted, and he fell.  He further testified that he had 
problems with his left leg ever since he got the operation 
and the leg kept giving out and if it was not for the leg 
giving out he would not have had his back problem because 
medically when someone had a bad leg they got a bad back 
medically 9 out of 10 times.  The veteran testified that he 
always limped on his left leg and the left knee swelled up 
after the injury in May 1990. 

An MRI of the lumbar spine in June 1991 noted the history of 
L3-4 and L4-5 radiculopathy bilaterally.  The impression was:  
"Bulging annulus at L3-4 with no frank disk herniation.  
Congenital spinal stenosis from L1 through L4-5."

In June 1991, a private physician reported that the lumbar 
spine in June 1991 showed congenital spinal stenosis from L1 
to L4-5.  There was a broad-based symmetric disc equivalent 
signal density projecting at the L3-4 intervertebral disc 
space compatible with a bulging annulus.  There was foraminal 
narrowing at this level likely secondary to the bulging 
annulus and possibly associated with spondylosis. There was 
no frank disc herniation at this or any other level imaged.  
The impressions were bulging annulus at L3-4 with no frank 
disc herniation and congenital spinal stenosis from L1 
through L4-5.  The entry in July 1991 noted that the MRI in 
June 1991 indicated no surgical pathology.

A rating decision in October 1991 confirmed and continued the 
20 percent disability evaluation for the left knee 
disability.

The veteran was hospitalized by VA in May and June 1992 
primarily for gait dysfunction.  He was described as having 
longstanding left knee problems requiring orthopedic surgery 
and diagnosis of L4 herniated nucleus pulposus with radiating 
pain secondary to gait dysfunction from the left knee.  Mild 
to moderate discomfort from the left lower extremity and the 
back was described.  Gait dysfunction with antalgia from the 
left knee was reported.  The left knee showed a healed 
surgical scar, effusion and crepitus.  It was stable.  There 
was end range discomfort present especially in flexion.  Full 
extension was present.  Sensation was intact and pulses were 
also intact.  Computerized tomographic scan of the spine 
showed mild congenital spinal stenosis throughout the lumbar 
spine and evidence of lateral disc herniation or eccentric 
disc bulge to the right at L3-4 and at L5-S1 with possible 
compression of the right L3 nerve root and L5 nerve root.  
The veteran improved remarkably with decreased trigger 
points, spasms, increased flexibility of the pelvis, and 
normalization of gait, but he still required a cane in the 
right hand for ambulation.  His strength improved and he was 
discharged in excellent condition.  He was to continue on 
convalescent leave with a home exercise program.  He 
reportedly would be able to resume a fairly normal lifestyle 
and resume his prehospitalization activities.  The final 
diagnoses included gait dysfunction, chronic lower back pain, 
myofascial pain syndrome, left lower extremity pain, L4 
herniated nucleus pulposus secondary to left lower extremity 
gait dysfunction.

The transcript of the personal hearing held before the Board 
in July 1992 is of record.  The veteran described the surgery 
he had in service as removal of all the cartilage of his left 
knee and having spent three months in the hospital.  The 
veteran testified that there had been a gradual deterioration 
of the left knee condition.  He had complaints of constant 
pain in the left knee that radiated up into his groin.  The 
veteran described his left knee as unstable.  The veteran 
gave the details of the May 1990 accident and testified that 
he hurt his back from a fall due to his left knee giving way.  
He wore a left knee brace most of the time and 
limped when walking.  Other symptoms were described.  He was 
first treated for low back problems in 1980 described as 
stiffness upon arising.  He also had a limp and a doctor told 
him it was related to the left knee problems. 

A March 1993 opinion on this case was given by a Board 
Medical Adviser (Diplomate, American Board of Orthopaedic 
Surgery and Fellow, American Academy of Orthopaedic 
Surgeons), as follows:

Posed Question:

"When was degenerative disc disease or 
intervertebral disc syndrome or herniated 
lumbar disc first shown and what was the 
probable etiology thereof, if determinable?"

I have reviewed the medical records of the 
identified veteran that are contained in his VA 
claims file.

The records document that the veteran injured 
his left knee in service and had a left medical 
meniscectomy in 1960.  The veteran developed 
traumatic arthritis or degenerative joint 
disease of that joint.  In 1980, examination of 
the left knee showed slight lateral laxity with 
the knee flexed to 30 degree (sic), no other 
laxity was described.  The range of motion was 
from full extension to 130 degrees of flexion.  
No particular abnormality of gait was described 
by the VA examiner, but one was described on 
the start of ambulation by a private physician.

There is a 1984 letter from the same physician 
that describes physical findings in examining 
the veteran which he interpreted as being due 
to a herniated disc.  It was reported that an 
orthopedic surgeon, a Dr. Nevaiser, concurred 
in the diagnosis and placed the veteran on 
medication and prescribed a back brace.  No 
other information is available concerning the 
veteran's back condition until 1990 when he 
twisted his back while carrying a bag of cement 
at the time his left knee gave out.  It was 
then determined, by various diagnostic 
procedures, that he had herniated lumbar disc 
disease with a congenitally narrow spinal canal 
and degeneration of some of the apophyseal 
joints.  Various examinations of the left knee 
at that time and later do not document more 
than 1+ joint laxity anteriorly with X-ray 
evidence of medial compartment degenerative 
disease.

As an orthopedist, the records, in their 
paucity of abnormal knee findings from the time 
of surgery in 1960 until the time of back 
problems in 1980, would lead me to a conclusion 
that the left knee was unlikely to be the cause 
of the back problems.  In order for a knee 
disability to cause a degenerative disc 
disease, it would be necessary for a marked 
abnormality of gait sufficient to alter the low 
back biomechanics over a period of time.

In my opinion, it would be most helpful to be 
able to review the 1980 clinical records that 
Dr. Nevaiser made regarding the history of the 
veteran's back problems, to be able to 
ascertain the date of onset and the most 
probable cause of the back condition.

The veteran submitted in December 1993 a copy of a May 1992 
request for a TENS unit and for a lumbar support.  The form 
indicated that the disability for which the appliances were 
required was for "Exacerbation of Lower Back Pain."  Added 
to this entry was the following written in a different hand 
and using a different pen:  "secondary to chronic L. knee 
dysfunction."    

In pleadings before the Court in connection with the 
veteran's appeal of the Board's September 30, 1993, decision, 
it was noted that the record contained references  to private 
medical treatment afforded the veteran in 1980 by a Dr. 
Nevaiser, but that no effort had been made to obtain the 
clinical records of that treatment.  VA is charged with the 
statutory duty to assist a claimant for VA benefits with the 
development of the facts pertinent to his or her claim.  38  
U.S.C.A. § 5107(a) (West 1991).  This duty includes efforts  
to obtain pertinent medical records when placed on notice of  
their existence.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369-73 (1992); Masors v. Derwinski, 2 Vet. App. 181, 186-7 
(1992). 

Subsequently, submitted into evidence was a letter dated in 
July 1995 written to the veteran's attorney, Anthony M. 
Nardotti, from Dr. Nevaiser that medical records were no 
longer available and no information as to the veteran's 
physical disability could be provided.

Pleadings before the Court in connection with the veteran's 
appeal also noted the fact that the Board had obtained 
additional evidence in the form of an opinion from a Board 
Medical Adviser, but that the veteran had not been expressly  
informed of his right to submit additional evidence in 
response to the Board Medical Adviser's opinion.  See Austin 
v. Brown, 6 Vet. App. 547 (1994).  The Board observes that 
the veteran and his representative were duly advised by Board 
letter dated in June 1995 that additional argument could be 
presented and further correspondence from the veteran, 
including a request for an extension of time to submit 
additional materials, suggests that he was aware of his right 
to submit additional evidence.  However, in order to strictly 
comply with the principles of procedural due process outlined 
by the Court in Austin, after the Board's remand in October 
1995, the RO sent a copy of the March 31, 1993 opinion of 
Board Medical Adviser David D. Anderson, M.D. to the veteran 
and a separate copy to his representative, DAV.  The veteran 
was advised that he had the right to submit additional 
evidence in response to Dr. Anderson's opinion.

Evidence obtained subsequent to the Board remand in October 
1995 is the referral by Dr. Phillips of the veteran for an 
assessment at VA Pain Medicine Clinic in March 1996.  The 
initial assessment at the VA Pain Medicine Clinic noted the 
pain history, treatment history, and examination findings.  
It was noted that the veteran used a back brace and knee 
brace but no cane.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in March 1996 of his back and knees.  The 
examiner noted that the voluminous claims file had been 
reviewed (and was in accord with the Board of Veterans 
Appeals finding dated September 30, 1993.)  It was noted that 
the veteran complained of pain in the right lumbar area, 
radiating into the groin and right leg.  He also complained 
of pain over the medial aspect of the left leg.  According to 
the report, the veteran was wearing a broad elastic lumbar 
corset and a Don Joy brace for the left knee.  The veteran 
reported that his left knee tends to buckle from time to time 
and blamed his back pain on an abnormal gait due to his left 
knee injury.  The examiner noted that the record fails to 
show an abnormal gait for many years after the veteran's 
discharge from service.  

The examiner noted that the veteran walked with a limp 
favoring the left leg and voluntary restricted forward 
flexion of the low back when standing at 30 degrees.  The 
examiner observed, however, that the veteran sat comfortably 
with a normal reversal of the lumbar curve, and flexed 
forward very easily while sitting.  It was noted that the 
veteran reached forward from a sitting position to put on his 
shoes with no evidence of low back muscle spasm.  

Clinical findings show that the right leg measured 17 1/2 
inches in circumference and the left leg 18 inches of 
circumference when measured 5 inches above the superior pole 
of the patella.  Range of motion findings for the left knee 
were from zero to 155 degrees of flexion.  There were no 
findings of synovial thickening, effusion, or instability of 
the left knee.  There were anteromedial and posteromedial 
scars on the left knee secondary to knee surgery in 1960.  
Straight leg raising while sitting caused no complaint of 
sciatic pain.  Straight leg raising at 30 degrees and flexion 
of the hip at about 60 degrees while lying down caused a 
complaint of back pain.  The examiner found no sign of 
sensory abnormality of either lower extremity.  

The examiner found that the X-ray of the left knee shows no 
evidence of degenerative joint disease and possible slight 
narrowing of the medial joint space.  X-rays of the lumbar 
spine were reported as showing remarkably little degenerative 
change.  There was anterior projecting osteophytes at L3-L4, 
but no gross narrowing of the joint space at that level and 
the remaining disc spaces appeared well maintained.  

The examiner wrote as follows:

I do not feel that an injury to the left knee 
such as the one described with surgical repair, 
and subsequent active duty for a period of time 
and gainfully employment for many years could 
have been a factor in his present complaint of 
back pain.  It is hard to evaluate his back 
pain because he does voluntarily restrict 
motion when being examined, although as stated 
above, he does have good flexibility of his 
back when dressing, undressing, sitting on the 
examining table.  I could see no evidence of 
neurological abnormality to either lower 
extremity such as would be expected if he had a 
herniated intervertebral disc, which apparently 
he alleges.

His x-rays as stated above, show very little in 
the way of degenerative joint changes, in 
either the back or either knee.

According to a report of March 1996 X-rays of the lumbosacral 
spine, there were mild degenerative changes with preservation 
of the intervertebral disc spaces.  The X-rays of the knees 
demonstrated minimal degenerative changes.  

When seen in April 1996 by Dr. Phillips, it was noted that 
the veteran had a "long [history] of lower back pain having 
abnormal gait 2° chronic DJD of spine." 

The veteran was evaluated at the Florida Back Institute on 
April 10, 1996, by Jordan K. Davis, M.D.  The findings 
indicated that the veteran favored the left lower extremity.  
In the report, it was noted that X-rays of the lumbosacral 
spine revealed some degenerative changes in the lower lumbar 
spine without evidence of subluxation or fracture.  Dr. Davis 
also wrote:  "It is a known fact that chronic knee pain and 
dysfunction can create exacerbations and pain in the low 
back.  I think this is exactly what has happened to [the 
veteran].  In October 1996, the RO requested that Dr. Davis 
provide information on which his medical opinion was based.  
The reply from Dr. Davis consisted of a duplicate copy of the 
April 10, 1996 evaluation notes.  

The veteran also submitted a copy of VA Form 21-4142, the 
Authorization Form to Release Information to VA, as a 
statement from Dr. Davis.  On the form the source from which 
information was to be requested was Dr. Davis.  In one of the 
blocks, it was written, in different ink, "[The veteran] has 
a service connected knee condition which subsequently has 
caused his low back problems."  This was apparently signed 
by Dr. Davis or is a stamped signature of Dr. Davis. 

The veteran wrote that on May 10, 1990, at J.F.K. Hospital he 
only received an injection for pain and was sent home for 
four days of bed rest.  

The veteran was afforded a VA C&P examination in October 
1998.  The examiner noted that the veteran's voluminous 
claims file had been reviewed.  The veteran's chief complaint 
was of back pain with radiation.  His complaints pertaining 
to his left knee included pain, giving way, occasional 
swelling, and numbness.  The examiner observed that the 
veteran walked into the examining room satisfactorily and 
further noted that the veteran removed his clothes and 
changed positions without difficulty.  The veteran was 
wearing a back brace and a left knee brace.  Clinical 
findings noted that range of motion for the left knee was 
zero to 145 degrees, quadriceps tone and bulk was 
satisfactory, and patella femoral motion was intact.  There 
was no knee joint effusion, no synovial hypertrophy, and no 
tenderness of the knee joint.  Tests of zero degree and 30 
degree valgus and varus stress, Lachman, pivot shift, and 
Drawer tests were negative.  The examiner noted that 
regarding sensation, the veteran had inconsistent changes to 
pin prick in the left lower extremity which did not follow 
any nerve root pattern.  There was no motor weakness of the 
lower extremities and circulation to the lower extremities 
was intact.  

The examiner commented that changes seen on an MRI of the 
back were not significant as they did not correlate at all 
with the veteran's symptomatology or with the clinical 
findings of the examination.  The examiner wrote: 

It is my opinion that the [veteran's] lumbar 
spine and right knee complaints that he has 
made at the present time and also about his 
right knee in the past are not related to the 
left meniscectomy that he had in 1960 while in 
the armed forces.  [The veteran] has complaints 
of left knee symptomatology, but clinically he 
does not have any significant demonstrable 
abnormality at the present time.

Outpatient treatment records for the period from April 1995 
to October 1998 show that the veteran sought treatment for 
complaints of left knee pain and back pain.  

The veteran reported that he was receiving Social Security 
Disability Benefits and the RO obtained records from Social 
Security.  These consisted of a copy of the emergency room 
treatment record on May 10, 1990, Mental Health Clinic 
records, copies of medical treatment records, a biographical 
sketch of a psychologist, social work services records, and 
an evaluation by Arnold Jay Simon, M.D. for the State of 
Florida in April 1991.  Dr. Simon's pertinent impression was 
chronic low back syndrome, and history of torn cartilage of 
the left knee.  

Treatment records from the Miami VA Pain clinic were received 
and a statement from the Director of Pain Medicine at the VA 
Medical Center.  The Director wrote in July 1999 that the 
veteran is diagnosed with degenerative joint disease in both 
knees, worse on the left side, which has contributed to the 
development of a chronic back condition because of an 
abnormal gait pattern.  It was noted that the veteran 
participated in an intensive pain rehabilitation program in 
May 1999.  He continued with chronic knee pain, abnormal gait 
and back problems.  

The veteran presented testimony at a personal hearing at the 
RO in August 1999 as evidenced by a copy of the hearing 
transcript contained in the claims file.  The veteran 
testified as to the current symptoms and manifestations of 
his left knee disability to include pain, instability, and 
swelling.  He also recounted the incident in May 1990 when he 
injured his back.

II.  Analysis

A.  Herniated lumbar disc with sciatica

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§  3.301, 3.303 (1999).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

Previously, a rating decision in December 1980 denied service 
connection for a back condition secondary to the residuals of 
arthrotomy of the left knee as back pathology was not shown 
by the evidence of record.  The RO noted that if the veteran 
did have a back disability, it would be speculative to 
consider it secondary to the service-connected residuals of 
the arthrotomy of the left knee.  The veteran did not appeal 
this decision.  The law grants a period of one year from the 
date of notice of the result of the initial determination for 
the filing of an application for review on appeal; otherwise, 
that determination becomes final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991).  

A rating decision in April 1984 denied service connection for 
herniated disc.  Statements from a private physician 
indicated that the veteran had signs of a herniated disc in 
1980.  The veteran disagreed with the denial, but did not 
file a timely appeal.  

As the RO has previously denied service connection for a back 
condition and herniated disc and no timely appeal was filed, 
the decisions became final.  Under the applicable law, a 
prior final disallowance of a claim must be re-opened when 
"new and material evidence" is presented or secured with 
respect to the basis for the disallowance of that claim.  See 
38 U.S.C. §§ 5108, 7105(c).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter CAVC) set out a three step process to reopen a 
previously denied claim.  First, a determination must be made 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, a 
determination must be made whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, an evaluation of the 
merits may be made after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

CAVC has determined that "in order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence must be not cumulative of evidence of 
record at the time of the last prior final disallowance and 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The evidence must be probative of each 
issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

In this case, the last final disallowance was in April 1984 
when the claim for service connection was denied.  Although 
the evidence suggested that the veteran had a herniated disc, 
the evidence did not show that the back condition was related 
to service.

Evidence submitted or secured with his June 1990 claim 
consisted of hospital records, outpatient treatment reports, 
test reports, VA examination reports, lay statements, medical 
opinions, and testimony at personal hearings. 

The evidence added to the record since the April 1984 RO 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim, and is, therefore, 
new and material evidence.  The veteran's claim for service 
connection for herniated lumbar disc with sciatica is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The next question for the Board is determining whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); see also 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the claim is well-grounded.  The 
veteran's spine was evaluated as normal at the time of 
discharge from service.  The evidence shows, however, that 
the veteran has a current back disability.  The determinative 
issue is whether the cause of the veteran's current back 
disability can be linked to his period of active service.  
Because this issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  Based on the medical 
statements submitted linking the veteran's current back 
disability to his service-connected left knee disability, the 
Board finds that the claim is well-grounded.  Furthermore, 
the veteran has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore, the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

The contemporaneous medical evidence shows that the first 
symptoms suggestive of lumbar disc disease began in 1980, not 
1990.  Dr. Hull felt that there were early signs of a 
herniated disc in 1980, and indicated that in 1981, Dr. 
Nevaiser shared his view.  Significantly, when the first 
symptoms were reported in 1980, the veteran was wearing a 
left knee brace apparently because of reported giving-way of 
the knee, but the contemporaneous medical evidence does not 
show that his disc symptoms in 1980- 1981 were of traumatic 
etiology or were related to the service-connected left knee 
disability.

The contemporaneous medical evidence also shows that in May 
1990, the veteran had back complaints after lifting bags of 
cement.  A few days later, he claimed that while lifting one 
of the bags, his left leg gave way, he fell and twisted his 
back.  He has continued to claim that the left knee was the 
cause of his fall and back injury, and has submitted lay 
statements in support of this assertion.  In this regard, it 
is noted that there are no complaints or findings referable 
to an exacerbation of his  knee problems in connection with 
the event in May 1990.  

The question of whether there is a relationship between the 
left knee disability and lumbar disc disease ultimately must 
be resolved by medical opinion.  While lay statements are 
probative with respect to whether the veteran's left leg gave 
way prior to his fall, they have no weight on the matter of 
whether lumbar disc disease was caused by, or aggravated by, 
the left knee disability.  Laypersons are not considered 
competent with respect to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Even if it is conceded, as the Board is prepared to do, that 
the veteran's service-connected left leg did give way when he 
fell in May 1990, the question remains as to whether the fall 
caused the lumbar disc disorder or aggravated a pre-existing 
lumbar disc disorder.  (While the existence of lumbar disc 
disease was suspected by the veteran's treating physicians 
prior to the events of May 1990, there is no question that 
diagnostic studies confirmed its existence subsequently. )

Medical opinion in support of the veteran's claim has come 
from Drs. Davis,  Phillips and Hart.  Dr. Davis has opined 
that the left knee disability caused or aggravated the 
veteran's back problems.  Dr. Davis apparently did not see 
the veteran until about six years after the events at issue, 
and it does not appear from his communications that he had 
reviewed the veteran's medical record.  His opinion appears 
to have been based solely on the veteran's recitation of his 
history, and on his assertion of a cause and effect 
relationship between his knee and back problems.  
Significantly, Dr. Davis shows no awareness of the treatment 
for back problems in 1980- 1981.  

Dr. Phillips, who began treating the veteran in June 1990, 
has opined that the veteran's hospitalization for treatment 
of lumbar disc disease was "the result of his Service 
Injured left knee giving out."  Significantly, however, this 
opinion simply says that the hospitalization was necessitated 
by the fall caused knee disability.  It does not say that the 
lumbar disc disease was caused by the knee disability.  It 
does, arguably, say that the left knee caused permanent 
increase in severity of the back disability, and, 
accordingly, provides support for the proposition that the 
left knee disability aggravated the preexisting back 
disability.  In this regard, Dr. Phillips has provided no 
rationale for his opinion, and, also of significance, has not 
predicated the opinion on reference to the veteran's medical 
history as reflected in the contemporaneous treatment 
records.  

Subsequently, in April 1996, Dr. Phillips appears to have has 
expressed opinion that there was a relationship between 
abnormal gait caused by the left knee and the veteran's back 
disability.  There is another, earlier and unsigned opinion 
to this effect in the record.  Neither of these opinions 
reflect review of the medical record and neither is supported 
by any rationale.   As to the opinion of Dr. Hart in 1999, 
she appears to attribute the veteran's "chronic back 
condition" to an abnormal gait pattern due to both knees, 
"worse on the left".  Her opinion also does not reflect 
review of the medical record, and also appears to implicate 
the right knee in the development of back problems.  

Medical opinions which do not support the veteran's claim 
consist of the VA orthopedic specialist's opinion in March 
1993 and the reports of VA examinations in March 1996 and in 
October 1998.  Each opinion was predicated upon review of the 
voluminous evidence in the claims file, and supported by 
rationale based on the medical evidence.  In March 1993, the 
orthopedist opined that the left knee was unlikely to be the 
cause of the back problems because the physician did not find 
evidence in the record showing that the veteran had a marked 
abnormality of gait due to his left knee disability 
sufficient to alter the low back biomechanics and cause a 
degenerative disc disease.  In March 1996, the examiner 
indicated his agreement with the Board conclusion that the 
back disability was not secondary to the service connected 
left knee disability on the basis of the nature and severity 
of these disabilities as reflected in the medical record and 
on examination.  Essentially the same opinion was proffered 
in October 1998, again based on the nature and severity of 
the disabilities at issue as reflected in the medical record 
and on examination.

It is the decision of this Board, for the reasons set forth 
previously, that each of the aforementioned VA medical 
opinions is of greater probative weight than the any of the 
medical opinions submitted in support of the claim.  That is, 
the opinions in support of the claim do not reflect review of 
the extensive medical record and are not supported by 
rationale based on review of that record and clinical 
findings, as are the opinions which do not support the claim.  
Accordingly, the Board finds that the service connected left 
knee disability neither caused, nor aggravated, the veteran's 
back disability.  The evidence preponderates against the 
claim.+-

B.  Residuals of arthrotomy of the left knee with traumatic 
arthritis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The RO granted service connection for residuals of arthrotomy 
of the left knee in a rating decision in January 1969.  A 10 
percent evaluation was assigned effective from September 
1968.  The veteran had injured his left knee during basic 
training and had surgery consisting of an arthrotomy and 
meniscectomy.  The report of VA examination in 1968 shows the 
veteran complained of pain in the left knee after retiring 
and standing for long periods of time.  Clinical findings 
noted swelling when standing, very infrequent instability and 
limited flexion.  There was pain with flexion anteriorly.  
The X-ray was negative.  

In a rating decision in April 1980, based upon the report of 
a March 1980 VA medical examination, the RO increased the 
evaluation to 20 percent for residuals, arthrotomy left knee 
with early traumatic arthritic changes, effective from 
February 1980.  This was based on claim of constant recurrent 
pain, confirmation of paresthesia, and X-ray evidence of 
arthritic changes.  The evidence also showed that the veteran 
had a one plus physiologic lateral laxity at 30 degrees 
flexion.  The 20 percent evaluation was confirmed in April 
1984.  The RO assigned the 20 percent rating under the 
provisions of Diagnostic Code 5257 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).

In applying the schedular criteria under Diagnostic Code 5003 
for degenerative arthritis, listed above, the Board notes 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where the limitation of motion of the specific 
joints involved is noncompensable, then a 10 percent rating 
is applied for each major joint affected by limitation of 
motion, which must be confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

A noncompensable disability evaluation is warranted for 
limitation of flexion of either leg to 60 degrees or 
limitation of extension of either leg to 5 degrees under 
Diagnostic Codes 5260 and 5261, respectively.

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula.  The clinical evidence also does not 
reflect that he has instability of the knee, so that VA 
O.G.C. Prec. Op. No. 230 97 (July 1, 1997) has no application 
on this case.

The current left knee disability is manifested by range of 
motion from zero to 145 degrees of flexion.  There were no 
findings of synovial thickening, effusion, sensory 
abnormality or instability of the left knee.  There was no 
tenderness of the knee joint, quadriceps tone and bulk were 
satisfactory and the patella femoral motion was intact.  No 
motor weakness of the left lower extremity was found.  The 
report of the March 1996 X-ray found minimal degenerative 
changes.  The most recent assessment, that of the VA 
examination of October 1998, noted the veteran's "complaints 
of left knee symptomatology" but also noted that the 
symptoms did not correlate with the clinical findings.  The 
examiner concluded that "clinically [the veteran] does not 
have any significant demonstrable abnormality at the present 
time." 

The veteran's service-connected right knee disorder is 
manifested by noncompensable limitation of motion, mild 
degenerative changes revealed by X-ray, and subjective 
complaints of pain and instability.  No other clinical 
abnormality of the knee is currently demonstrated.  Given 
these facts, the Board is of the opinion that the functional 
loss experienced by the veteran is deemed the equivalent of 
no more than moderate impairment due to recurrent subluxation 
or lateral instability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board has not been presented with 
evidence of the functional equivalent of ankylosis or 
limitation of motion that would warrant any consideration of 
an increased evaluation.  38 C.F.R. §§ 4.7, 4.40, 4.59 
(1999).  The 20 percent evaluation assigned under diagnostic 
codes 5010, for traumatic arthritis, and 5257, for impairment 
of the knee, adequately compensates the veteran for the 
functional impairment, including pain, that his service-
connected disability actually produces.  Because his reported 
symptoms are not correlated by the clinical findings, the 
Board finds no basis for a higher rating than the currently 
assigned 20 percent after consideration of the factors listed 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  There is no doubt 
to be resolved and an increased evaluation is not warranted.

C.  Paragraph 29 benefits

In July 1990, the veteran sought paragraph 29 benefits 
claiming he was hospitalized for his service connected left 
leg and back condition.  He was admitted on June 21, 1990, 
and discharged on August 2, 1990.  His doctor ordered three 
months of convalescent leave.  

A total disability rating, 100 percent, will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  Notwithstanding that a hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29.

A temporary total rating based on hospitalization is not in 
order on the basis of VA hospitalization from June to August 
1990.  That period of treatment was for the lumbar spine 
disability, which has been found to be nonservice-connected. 
Although the appellant has asserted that he was treated for 
the left knee during hospitalization, including issuance of a 
knee brace, and this treatment is reflected in the hospital 
records, the Board finds that any such treatment was simply 
incidental to the principal purpose of hospitalization, which 
was to treat his back symptoms, rather than a cause for 
maintaining hospitalization.  That is, treatment of his knee 
symptoms could have been as effectively accomplished on an 
outpatient basis.  They did not require hospital treatment.  
Hence, the requirements for a temporary total hospital rating 
based on this treatment period are not met.

The primary reason for the hospitalization was back pain 
secondary to herniated nucleus pulposus, a non-service 
connected disability.  As the veteran was not hospitalized 
for a service-connected disability, entitlement to a 
temporary total rating is not established. 


ORDER

Service connection for herniated lumbar disc with sciatica 
secondary to service-connected left knee disability is 
denied.

An increased rating for residuals of arthrotomy of the left 
knee with traumatic arthritis is denied.

A temporary total disability rating based on hospitalization 
from June 21 to August 2, 1990 is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


- 28 -




- 1 -


